Case 4:18-cv-00825-O Document 21-2 Filed 02/05/19               Page 1 of 3 PageID 557


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Richard W. DeOtte, et al.,

                        Plaintiffs,

 v.                                              Case No. 4:18-cv-825-O

 Alex M. Azar II, et al.,

                        Defendants.


                  [PROPOSED] ORDER GRANTING
               MOTION FOR PRELIMINARY INJUNCTION
      The plaintiffs’ motion for preliminary injunction is granted.
      The Court concludes that the plaintiffs are likely to succeed on the merits of their
claim that the Contraceptive Mandate violates the Religious Freedom Restoration Act
as applied to Braidwood Management Inc. and other employers that object to estab-
lishing, maintaining, providing, offering, or arranging coverage, payments, or a plan
that provides coverage or payments for some or all contraceptive services, based on
their sincerely held religious beliefs.
      The Court further concludes that the plaintiffs are likely to succeed on the merits
of their claim that the Contraceptive Mandate violates the Religious Freedom Resto-
ration Act to the extent it prevents objecting individuals from purchasing health in-
surance that excludes coverage or payments for contraceptive methods that violate
their sincerely held religious beliefs.
      The Court concludes that the plaintiffs and their fellow class members will suffer
irreparable harm absent an injunction, that the balance of equities favors the plaintiff
classes, and that the public interest supports the enforcement of the Religious Free-
dom Restoration Act.


proposed order granting motion for preliminary injunction                      Page 1 of 3
Case 4:18-cv-00825-O Document 21-2 Filed 02/05/19                 Page 2 of 3 PageID 558


       It is therefore ORDERED that:
       1. Defendants Alex M. Azar II, Steven T. Mnuchin, and R. Alexander Acosta,

and their officers, agents, servants, employees, attorneys, designees, and subordinates,
as well as any person acting in concert or participation with them, are ENJOINED
from enforcing the Contraceptive Mandate, codified at 42 U.S.C. § 300gg–13(a)(4),
45 C.F.R. § 147.130(a)(1)(iv), 29 C.F.R. § 2590.715–2713(a)(1)(iv), and 26 C.F.R.
§ 54.9815–2713(a)(1)(iv), against any group health plan, and any health insurance
coverage provided in connection with a group health plan, that is sponsored by Braid-
wood Management Inc. or by any other employer that objects, based on its sincerely
held religious beliefs, to its establishing, maintaining, providing, offering, or arranging
for:
       (i) Coverage or payments for some or all contraceptive services; or
       (ii) A plan, issuer, or third-party administrator that provides or arranges such cov-
erage or payments.
       If a sponsoring employer’s sincere religious objections extend to the coverage of
only some but not all contraceptives, then the defendants may continue to enforce
the Contraceptive Mandate to the extent it requires coverage of contraceptive meth-
ods that the sponsoring employer does not object to.
       2. Defendants Alex M. Azar II, Steven T. Mnuchin, and R. Alexander Acosta,
and their officers, agents, servants, employees, attorneys, designees, and subordinates,
as well as any person acting in concert or participation with them, are ENJOINED

from enforcing the Contraceptive Mandate, codified at 42 U.S.C. § 300gg–13(a)(4),
45 C.F.R. § 147.130(a)(1)(iv), 29 C.F.R. § 2590.715–2713(a)(1)(iv), and 26 C.F.R.
§ 54.9815–2713(a)(1)(iv), to the extent it requires coverage or payments for contra-
ceptive services with respect to individuals who object to coverage or payments for
some or all contraceptive services based on sincerely held religious beliefs, and to the
extent it prevents a willing health insurance issuer offering group or individual health

proposed order granting motion for preliminary injunction                        Page 2 of 3
Case 4:18-cv-00825-O Document 21-2 Filed 02/05/19               Page 3 of 3 PageID 559


insurance coverage, and as applicable a willing plan sponsor of a group health plan,
from offering a separate policy, certificate or contract of insurance, or a separate group

health plan or benefit package option, to any group health plan sponsor (with respect
to an individual) or to any individual who objects to coverage or payments for some
or all contraceptive services based on sincerely held religious beliefs.
    If an individual objects to some but not all contraceptive services, but the issuer,
and as applicable, plan sponsor, are willing to provide the plan sponsor or individual,
as applicable, with a separate policy, certificate or contract of insurance or a separate
group health plan or benefit package option that omits all contraceptives, and the
individual agrees, then the exemption applies as if the individual objects to all contra-
ceptive services.
    2. Because the defendants will not suffer any financial loss on account of this
preliminary injunction, there is no need for the plaintiffs to post security under Rule
65(c) of the federal rules of civil procedure.


Dated: ____________________________, 2019



                                     _________________________________________
                                     REED O’CONNOR
                                     UNITED STATES DISTRICT JUDGE




proposed order granting motion for preliminary injunction                      Page 3 of 3
